IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-31000
                          Summary Calendar


ERIC SIMMONS,

                                     Petitioner-Appellant,

versus

CARL CASTERLINE; UNITED STATES PAROLE COMMISSION,

                                     Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-105
                       --------------------
                         January 28, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Eric Simmons, federal prisoner # 36382-118, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition.      In

that petition, he challenged the United States Parole

Commission’s (USPC) determination denying him reparole.      He

argues that it is inappropriate for the USPC to apply the federal

regulations to determine a District of Columbia Code offender’s

suitability for reparole and, further, that the application of

the federal regulations violates the Ex Post Facto Clause.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-31000
                                 -2-

     We review the district court’s determinations of law de novo

and its findings of fact for clear error.   Venegas v. Henman, 126

F.3d 760, 761 (5th Cir. 1997).   The USPC exercises authority over

District of Columbia Code offenders, having sole authority to

grant them parole, and the federal regulations constitute the

parole rules of the District of Columbia.   28 C.F.R. § 2.70(a).

Consequently, the USPC’s decision to grant or deny reparole is

made by reference to the reparole guidelines found in the Code of

Federal Regulations, and all reparole hearings are to be

conducted according to the procedures set forth therein.   Id. at

§ 2.81(a), (d).   Therefore, application of the federal

regulations to determine Simmons’s suitability for reparole was

correct.   We reject Simmons’s argument that application of the

federal regulations changed his reparole hearing date and thus

increased the punishment attached to his crimes in violation of

the Ex Post Facto Clause.   See California Dep’t of Corrections v.

Morales, 514 U.S. 499, 508-10 (1995).

     AFFIRMED.